UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIEMENS MEDICAL SOLUTIONS USA, INC.,

                      Plaintiff,                       Civil Action No. 20-9634 (JPO)

               -against-                               DECLARATION OF ERIC A. SAVAGE

ANTHONY MEDIGO,

                      Defendant.



       ERIC A. SAVAGE, of full age, hereby declares pursuant to 28 U.S.C. § 1746:

       1.      I am a shareholder in Littler Mendelson, P.C., attorneys for plaintiff Siemens

Medical Solutions USA, Inc. (“Siemens Healthineers”) and I have personal knowledge of the

within matters.

       2.      From reviewing the records of Siemens Healthineers, I have seen that defendant

Anthony Medigo resides at 111 Fulton Street – Apartment 501, New York, New York 10038 and

has an email address amedigo@gmail.com and a telephone number 917 576 1502.

       3.      At 10:09 a.m. on November 17, 2020, I left a voice mail for Mr. Medigo advising

that we had filed the within action and would be seeking injunctive relief. Immediately thereafter,

I emailed to him the Complaint, Rule 7.1 Statement and Civil Cover Sheet.

       4.      At approximately 12:45 p.m. on November 17, 2020, I emailed to Mr. Medigo the

proposed Order to Show Cause, Memorandum of Law, and supporting Declarations of Nikki

Gainey, Maria Nuphaus and James Gilmore.

       5.      None of the emails that I sent to Mr. Medigo were returned as undeliverable.
       6.      Shortly before 3 p.m. on November 17, 2020, I received a call from Ethen Brecher,

Esq. who advised me, among other things, that he represented Mr. Medigo, that he had not had the

chance to review all of the papers we had filed, and that he was not yet in a position to appear in

the action.

       7.      At approximately 4:30 p.m. on November 17, 2020, we received the Order to Show

Cause For A Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery (the

“OSC”) (Dkt. No. 9). I emailed the OSC to Mr. Brecher at 4:36 p.m. with the following note, Mr.

Brecher, “Mr. Brecher: Attached you will find an Order to Show Cause entered by the Court. We

received this document moments ago. If you are planning not to enter an appearance in the case

and want me to send this directly to Mr. Medigo, please advise. Otherwise, I will continue to copy

you on this matter until you tell me otherwise.” I have not received any instructions from Mr.

Brecher that I should send the OSC directly to Mr. Medigo.

       8.      Thus, between my emails to Mr. Medigo and my email to Mr. Brecher, defendant

and/or his attorney have received all of the papers that we have filed with the Court in this matter.

       9.      I hereby declare under penalty of perjury that the foregoing is true and correct.



        Date: November 17, 2020




                                                     ____s/Eric A. Savage____________________
                                                         Eric A. Savage




                                                 2
